PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/540,423
Filing Date: 28 Jun 2017
Appellant(s): Eiterjord et al.



__________________
Michael A. Schaldenbrand
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 February 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2020 (“Final Office Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Rejection of Claims 1, 6, 8, 9, 11-15, and 19-28 Under 35 U.S.C. § 103 As 
Unpatentable Over Wigdor in view of Hunt, in further view of Kauko, and in further view of 
King-Smith

In response to Appellants’ argument regarding independent claims 1, 15, and 19, the cited references, and “a multiple-user touch system that includes a ‘touch user interface’ and ‘touch control circuitry connected to the touch user interface’ that is configured to ‘to determine if a first object being positioned at a first coordinate at the touch user interface is electrically coupled to a second object being positioned at a second coordinate at the touch user interface by matching an electrical coupling between the first object and the second object with a plurality of different reference profiles being individual for a plurality of users,’ wherein ‘the electrical coupling between the first and the second object is determined by transmitting a predetermined electrical signal selected based on a conductivity model for a human body from a touch area at the first coordinate and analyzing a representation of the predetermined electrical signal at a touch area at the second coordinate’ and wherein ‘each touch area of the set of touch areas comprises an intersection of at least one conductive line of a first set of conductive lines with at least one conductive line a second set of conductive lines, the predetermined electrical signal is transmitted from at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area, analyzing the representation of the neighboring lines to the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and to the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area are connected to ground’” (Appeal Brief, pp. 24-25) (emphasis in the original), the examiner respectfully disagrees and submits that the recited features are taught and/or suggested by the cited references, as discussed below and in the Final Office Action.

In response to Appellants’ arguments regarding King-Smith, “connecting to ground the ‘neighboring lines to the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area’”, and “grounding ‘electrodes adjacent to the electrode being sensed’” (Appeal Brief, p. 26) (emphasis added), the examiner respectfully submits that the claimed features are taught and/or suggested by the cited references, and that the arguments are not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
More specifically, figures 7 and 13 and paragraphs [00122], [00124]-[00127], [00130], and [00166]-[00172] of Wigdor teach “at least one transmitting conductive line of first and second sets of conductive lines [(a first set of conductive row lines of touch surface 400 and a second set of conductive column lines of touch surface 400)] corresponding to a first touch area [(first touch area of a user’s index finger 1402)]” and “at least one receiving conductive line of the first and second sets of conductive [(the “neighboring lines to a sensing line (426) are connected to ground”.  Final Office Action at p. 10.  That is, conductive lines that neighbor conducting conductive line 426 in a touch sensing system that senses touches using conductive lines 154a and 154b are connected to ground in King-Smith.  
Thus, the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area of Wigdor are sensing lines to which the teaching of King-Smith is applied.  Also, the conductive lines neighboring a conducting conductive line of a touch sensing system that senses touches using conductive row and column lines connected to ground taught by King-Smith is applied to multiple touch sensing on conducive lines where row and column signals are simultaneously transmitted and received, as taught by Wigdor.  See Wigdor at [00122] and [00168]; see also Final Office Action at p. 11.  Therefore, Wigdor as modified by Hunt, Kauko, and King-Smith teaches and/or suggests “neighboring lines to the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and to the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area are connected to ground”, as claimed.  See Final Office Action at pp. 4 and 10-11.

In addition, the examiner respectfully submits that “neighboring lines to at least one transmitting conductive line and to at least one receiving conductive line are connected to ground” is taught by King-Smith since all but one of sensing lines 154a and 154b are grounded.  That is, conductive lines 154a and 154b that neighbor at least one transmitting conductive line 154a and at least one receiving conductive line 154b of a touch sensor array of a touch sensing system that uses conductive transmitting and receiving lines 154a and 154b to sense touches are connected to ground.  See figure 11B; see also Final Office Action at pp. 4-5 and 11.  Thus, King-Smith in combination with “the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and to the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area” taught by Wigdor discussed above teaches and/or suggests the claimed “neighboring lines to the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and to the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area are connected to ground”.  See Final Office Action at pp. 4-5 and 11.

Moreover, King-Smith teaches simultaneous operation of an array of electrodes 154 divided into touch mode sections 1 and transducer mode sections 2 and alternating between the sections.  Figure 5B and paragraph [0084].  That is, neighboring lines 154a and 154b to at least one transmitting conductive line 154a of first 154a and second 154b sets of conductive lines corresponding to a first touch area 422 in one touch mode section 1 (upper right quadrant 422) and at least one receiving conductive line 154b of the first 154a and second 154b sets of conductive lines corresponding to a second touch area in another touch mode section 1 (lower left quadrant 422) in Time 1 are connected to ground in Time 2.  Figures 2, 5A, 5B and 11 and paragraphs [0052], [0084], and [0086].  Thus, King-Smith combined with “the at least one transmitting conductive line of the first and second sets of conductive lines corresponding to the first touch area and to the at least one receiving conductive line of the first and second sets of conductive lines corresponding to the second touch area” taught by Wigdor as discussed above teaches and/or suggests “neighboring lines to the at least one transmitting conductive line of the 

For at least the reasons discussed above, the examiner respectfully submits that independent claims 1, 15, and 19 are not in a condition for allowance.  In addition, the examiner respectfully submits that claims 6, 8, 9, 11-14, and 20-28 are not in a condition for allowance based at least on their individual dependencies from one of claims 1, 15, and 19.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Karin Kiyabu/
Patent Examiner, Art Unit 2626

Conferees: 
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626      
	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                           
		
Correspondence address of record:
RMCK Law Group, PLC
P.O. Box 210280
Auburn Hills, MI 48321


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.